Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED OFFICE ACTION


1.	This is in response to Applicant communication on 05/25/2021 with claim 1-9 are pending in the Application.

Claim Rejections - 35 USC § 102

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 (post-AIA ) that forms the basis for the rejections under this section made in this office action.
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims  1, 4-7 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sandwall (US 2008/0158821) thereafter Sandwall 821. 
With regard to claim 1, Sandwall 821.  discloses A component carrier, comprising:
a layer stack comprising at least one electrically insulating layer structure, ( Fig 1. Layer 130, para [0023] at least one electrically conductive layer structure ( Fig 1, layer 116.115, para [0028])  and a stepped cavity within the layer stack, the stepped cavity having a wide recess and a narrow recess; and
a stepped component assembly arranged within the stepped cavity;
wherein the stepped component assembly is substantially completely circumferentially surrounded by a fully cured electrically insulating material of the at least one electrically insulating layer structure. ; ( Shown in Fig 1, para [0022],[0024]) and embedding a stepped component assembly within the stepped cavity. (Shown in Fig 1, para [0022],[0024]))
With regard to claim 2, Sandwall 821. Discloses  a  component   carrier wherein the layer stack comprises at least two electrically insulating layer structures, wherein the fully cured electrically insulating material originates from at least one electrically insulating layer structure of the at least two electrically insulating layer structures.(shown in Fig 3, electrically insulating layers 360,380,(para [0042])
With regard to claim 3, Sandwall 821. Discloses  a  component   carrier wherein the stepped component assembly is substantially completely circumferentially surrounded by a further fully cured electrically insulating material originating from at least one other electrically insulating layer structure of the at least two electrically insulating layer structures.(Fig 1 , Fig 3, layer 130, 133 para [0023],[[0027]
With regard to claim 4, Sandwall 821.  a  component  wherein the stepped cavity comprises an undercut in a transition region between the narrow recess and the wide recess.
(Shown in Fig 1, Fig 3)).
With regard to claim 5, Sandwall 821 a component carrier wherein the narrow recess is a through opening extending through the entire layer stack and wherein the component carrier further comprises an adhesive film being formed at a lower surface of the layer stack and closing the through opening.(Shown in Sandwall 821 Fig 3)
With regard to claim 6, Sandwall 821  discloses a component carrier wherein
wherein the stepped component assembly comprises a stack of at least two components having a different size and/or a different functionality.(Shown  in Fig 1, Fig 3)
With regard to claim 7, Sandwall 821  discloses a component carrier wherein the stepped component assembly comprises a first component and a second component, the first component having a larger main surface area than the second component; wherein at least one contact element extends from the first component to a surface of the component carrier and penetrating a layer structure of the layer stack within which the narrow recess is formed.(shown in Fig 3)
With regard to claim 9, Sandwall 821  discloses a component carrier wherein the fully cured electrically insulating material is laminated.(shown in Fig 1, Fig 3)

                                    ALLOWABLE SUBJECT MATTER

4. 	 Claims 8 is objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.
Claim 8 is considered allowable since prior  arts of record  fail to teach or suggest 
__” a component carrier comprises at least one of the following features
(a) at least one of the first and second components is a sensor component;
(b) an upper surface of component assembly is coplanar with an upper surface of the layer stack;
 (c) one of the first and second components is or comprises a protection element; and
	d) one of the first and second components is or comprises an optical lens.”--.
	In combination with all other limitations as recited in claim 8.

5.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

6.	A shortened statutory period for response to this action is set to expire 3 (three)
months and 0 (zero) day from the day of this letter. Failure to respond within the period
for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).

7.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.

                                                     CONCLUSION
8.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday Friday US Eastern Time. attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at  571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
After July 31 2022 , the {PAIR) System is replaced by the Patent Center. Should you have questions on access to the Patent Center , contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                                 /THINH T NGUYEN/                                                                 Primary Examiner, Art Unit 2897